DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 01/19/2022 and Applicant’s request for reconsideration of application 16/895450 filed 01/19/2022.
Claims 1-4, 7-14, and 17-20 have been examined with this office action.

Claim Interpretation
Resource - [0003] With the rapid development of the market economy, an increasing number of investors select some resources for investment. The resources may be financial assets, such as stocks or funds. 
Feature data - [0033] The feature data is data reflecting a resource characteristic. The feature data is, for example, a resource share or a resource share change ratio. The resource share is a number of a resource in a unit. For example, if the resource is a virtual image product, the resource share is a number of the virtual image product, such as 10. For another example, if the resource is a stock, the resource share is a number of the stock, such as 10 shares. A growth rate of the resource share is a ratio of a change in the resource share to the resource share before the change after a period of time. 
[0035] In a specific implementation, in a case that the resource is a financial asset, the feature data is specifically a feature value of the financial asset. For 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Method For Processing Financial Assets Based On Comparison Of Feature Data”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of financial assets processing without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method, independent claim 11 and all claims which depend from it are directed toward a device, and independent claim 20 and all claims which depend from it are directed toward a computer readable storage medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract 
Specifically, claim 1 comprises inter alia the functions or steps of “determining a feature factor and an evaluation indicator, related to processing a plurality of resources;
	searching for feature data respectively corresponding to the plurality of resources based on the feature factor and the evaluation indicator;
	for each of the plurality of resources, providing, to a comparison model, feature data of a resource, among the plurality of resources, and feature data of each remaining resource among remaining resources, and respectively determining a result of a comparison based on an output of the comparison model, wherein each remaining resource is selected among the remaining resources by random sampling; and 	determining, based on the result of the comparison for each of the plurality of resources, a probability that each resource wins over the remaining resources;
	wherein the searching for the feature data comprises acquiring the comparison model jointly corresponding to the feature factor and the evaluation indicator, and wherein the acquiring the comparison model comprises: 	acquiring a plurality of resource samples; 	collecting a feature data sample corresponding to each of the plurality of resource samples and belonging to the feature factor, and an indicator data sample corresponding to each of the plurality of resource samples and belonging to the evaluation indicator;

	acquiring the comparison model through training based on model training samples and corresponding training labels, the model training samples comprising feature data samples corresponding to any two resource samples among the plurality of resource samples, and the corresponding training labels comprising a result of a comparison of indicator data samples of the any two resource samples”. 

Claim 11 comprises inter alia the functions or steps of “determine a feature factor and an evaluation indicator, related to processing a plurality of resources, search for feature data respectively corresponding to the plurality of resources based on the feature factor and the evaluation indicator; 
	for each of the plurality of resources, provide, to a comparison model, feature data of a resource, among the plurality of resources, and feature data of each remaining resource among remaining resources, and respectively determine a  result of a comparison based on an output of the comparison model, wherein each remaining resource is selected among the remaining resources by random sampling; and
	determine, based on the result of the comparison for each of the plurality of resources, a probability that each resource wins over remaining resources excluding each resource, wherein the searching for the feature data comprises 
	respectively determining a result of a comparison of an indicator data sample of each resource sample among the plurality of resource samples with an indicator data sample of each remaining resource sample; and
	acquiring the comparison model through training based on model training samples and corresponding training labels, the model training samples comprising feature data samples corresponding to any two resource samples among the plurality of resource samples, and the corresponding training labels comprising a result of a comparison of indicator data samples of the any two resource samples”.

Claim 20 comprises inter alia the functions or steps of “determining a feature factor and an evaluation indicator, related to processing a plurality of resources;
	searching for feature data respectively corresponding to the plurality of resources based on the feature factor and the evaluation indicator;
	for each of the plurality of resources, providing, to a comparison model, feature data of a resource, among the plurality of resources, and feature data of each remaining resource among remaining resources, and respectively determining a 
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts 
As for dependent claims 2-10 and 12-19, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
Claims 2-7, 9, 10, 12-17, and 19 overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations of financial assets processing are read in the particular environment of the claims. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The specification and claimed invention are not directed toward an improvement to the computer or to a technology. The machine learning (comparison model) are claimed and described in the specification at a high level of generality as to merely be applied to the abstract idea of the claims. The cited paragraphs merely state known advantages of using machine learning. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-C submitted 12/02/2021 used as prior art and in the conclusion section in the office action submitted 12/02/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
03/13/2022